OPINION — AG — THE PROVISIONS OF 68 O.S. 1971 1305 [68-1305](C) EXEMPTS THE FOLLOWING: (1) FACTORY MANUFACTURED GAIN STORAGE FACILITIES, WHEN PURCHASED AS A SINGLE COMPLETE UNIT BY A FARMER OR RANCHER TO BE USED TO STORE THE PRODUCTION FROM THAT FARM, (2) BUILDING MATERIALS, USED FOR THE ON FARM CONSTRUCTION OF GRAIN STORAGE FACILITIES, WHEN USED FOR THE STORAGE OR PRODUCTION OF AGRICULTURAL COMMODITIES PRODUCED FROM SUCH FARM OR RANCH, AND (3) ALL SPECIALIZED FACILITIES SUCH AS DAIRY BARNS, CONFINEMENT SWINE AND CATTLE FEEDING FACILITIES, WHEN USED IN THE PRODUCTION, CULTIVATION, PLANTING, SOWING, HARVESTING, PROCESSING, SPRAYING, PRESERVATION OR IRRIGATION OF ANY LIVESTOCK, POULTRY, AGRICULTURAL OR DIARY PRODUCTS PRODUCED FROM SUCH LANDS. CITE: OPINION NO. 77-252, OPINION NO. 74-1134 (JOHNNY J. AKINS) --- SEE: OPINION NO. 88-033 (1989) --- ABOVE OPINION CITE WRONG: SEE: 80-033A